                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MILOS LEUBNER,
                                                                                          Case No. 18-cv-05654-PJH
                                  8                    Plaintiff,

                                  9              v.                                       ORDER DISCHARGING ORDER TO
                                                                                          SHOW CAUSE, VACATING
                                  10     COUNTY OF LAKE, et al.,                          JUDGMENT, AND GRANTING RULE
                                                                                          60(B)(6) RELIEF
                                  11                   Defendants.
                                                                                          Re: Dkt. No. 54
                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of plaintiff Milos Leubner’s (“plaintiff”) “Motion to Alter or
                                  14   Dismiss the Court’s Order to Dismiss Plaintiff’s Action with Prejudice.” Dkt. 54. In its
                                  15   August 28, 2019 order, the court explained that it would not consider plaintiff’s untimely
                                  16   response to its August 7, 2019 order to show cause (Dkt. 48) because plaintiff’s
                                  17   purported hardships were “never specifically linked to either plaintiff’s failures to respond
                                  18   or even to the relevant time period within which plaintiff was required to file responsive
                                  19   document.” Dkt. 53.
                                  20          In his present motion for relief under Rule 60(b), plaintiff provides a litany of
                                  21   reasons for his failure to timely respond to either this court’s August 7, 2019 order to
                                  22   show cause or defendants’ motion to dismiss plaintiff’s second amended complaint (Dkt.
                                  23   41). Such reasons include plaintiff’s health, age, and stress, Dkt. 54 at 6, as well as the
                                  24   existence of “two wildfires within two miles” of his home, Dkt. 57 at 29, and the need to
                                  25   twice fix a water pump essential to his home’s provision of water, Dkt. 54 at 26-27.
                                  26   Significantly, plaintiff specifically links the latter two hardships to “about the time” he was
                                  27   required to respond to defendants’ motion to dismiss. Dkt. 57 at 29. The court finds that,
                                  28   under the circumstances of plaintiff’s health condition, the stress inherent in the above-
                                  1    mentioned fires and need to secure the basic provision of water justify relief under Rule

                                  2    60(b)(6).1

                                  3             The court hereby ORDERS the following:

                                  4                    1. The court DISCHARGES its August 7, 2019 order to show cause (Dkt.

                                  5                        48).

                                  6                    2. The court VACATES its August 20, 2019 judgment (Dkt. 50).

                                  7                    3. Plaintiff is required to postmark any renewed opposition to defendants’

                                  8                        motion to dismiss (Dkt. 41), including any argument relying upon his

                                  9                        purportedly recently identified “new evidence,” by January 8, 2020. If
                                                           plaintiff fails to timely postmark any such opposition, the court will rely
                                  10
                                                           upon his August 26, 2019 opposition (Dkt. 51). Defendants are required
                                  11
                                                           to file any reply by January 22, 2020. After its receipt of the papers, the
                                  12
Northern District of California
 United States District Court




                                                           court will notify the parties if oral argument is necessary.
                                  13

                                  14            Finally, the court warns plaintiff that the existing relief is the last time it will indulge
                                  15   his untimeliness.
                                  16            IT IS SO ORDERED.
                                  17   Dated: December 18, 2019
                                  18                                                     /s/ Phyllis J. Hamilton
                                  19                                                     PHYLLIS J. HAMILTON
                                                                                         United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   1
                                           The court DENIES any relief requested under Rule 60(b)(1) or Rule 60(b)(2).
                                                                                   2
